


EXHIBIT 10.16


FEDERAL HOME LOAN BANK OF CHICAGO
2016 BOARD OF DIRECTORS COMPENSATION POLICY


GENERAL


Section 1261.21 of the Rules and Regulations of the Federal Housing Finance
Agency requires the Board of Directors to adopt a written policy to provide for
the payment of reasonable compensation to Bank Directors for the performance of
their duties as members of the Board of Directors. Pursuant to that regulation,
this 2016 Board of Directors' Compensation Policy ("Policy") sets forth the
activities and functions for which attendance is necessary and appropriate and
may be compensated, and sets forth the methodology for determining the amount of
compensation to be paid. This Policy shall be reviewed annually by the Human
Resources & Compensation Committee.


COMPENSATION POLICY METHODOLOGY


The goal of the Policy is to appropriately compensate the Directors for actual
attendance and participation at the meetings of the Board of Directors and the
committees of the Board and also for work performed on behalf of the Board of
Directors and the Bank apart from such meetings.


The compensation provided in this Policy was determined after a review of
comparative compensation studies by third parties with expertise in the
compensation of directors (McLagan ”Directors Compensation Analysis” May 2015)
and the compensation paid to directors of other Federal Home Loan Banks in 2015.


PAYMENT AND FEE STRUCTURE


Members of the Board will have the following maximum annual fees, as further
calculated pursuant to this Policy.


Position
Max. Fees
Position Duties
Chairman
$105,000
Preside at the meetings of the Board of Directors and the Executive & Governance
Committee and attend other committee meetings. Represent the Bank at the
Council of FHLBs.
Position
Max. Fees
Position Duties
Vice Chairman
$95,000
Attend meetings of the Board and other committee meetings, as well as chair
meetings of the Board in the Chairman’s absence. Represent the Bank at the
Council of FHLBs.
Audit Committee Chairman
$95,000
Attend meetings of the Board and other committee meetings, as well as chair
meetings of the Audit Committee.
Committee Chairman
$90,000
Attend meetings of the Board and other committee meetings, as well as chair
meetings of their respective committees.
Director
$85,000
Attend meetings of the Board and meetings of committees to which such Director
is appointed.





QUARTERLY RETAINER FEES


In order to compensate Directors for their time while serving as Directors
outside of scheduled Committee and Board meetings, Directors shall be paid a
quarterly retainer, at the end of each quarter. The retainer shall compensate
Directors for their time preparing for meetings, attending Bank-sponsored member
meetings and events, attending Community Investment Advisory Council meetings,
attending FHLB System meetings, Board training sessions, and other activities
outside of normal, scheduled Committee and Board meetings. The amount of the
quarterly retainer varies depending on the responsibilities of the Director as
set forth below:


Chairman             $13,125
Vice Chairman             $11,875
Audit Committee Chairman     $11,875
Committee Chairman         $11,250
Director                 $10,625


In the event that a director leaves the Board in the middle of a quarter, the
quarterly retainer payment would be prorated based on the number of days the
director served on the Board during the quarter divided by the total number of
days in the quarter.






--------------------------------------------------------------------------------




BOARD MEETING FEES


In order to compensate Directors for their time while serving as Directors, each
Director who attends a scheduled in-person meeting of the full Board of
Directors or of a Committee on which the Director serves (including
participating by telephone) and each Director on the Audit Committee who attends
a telephonic meeting of the Committee related to approval of Bank Securities and
Exchange Commission filings shall be paid a Board Meeting Attendance Fee. The
amount of the Board Meeting Attendance Fee varies depending on the role served
at the meeting.


Board Meeting Attendance Fees shall be calculated for each director as follows:
1/2 the director’s total 2016 maximum fees (based on their role)
÷
75% of the total attendance fee opportunities for 2016



An “attendance fee opportunity” means a day on the 2016 Board Schedule where the
full Board of Directors and/or a Committee on which the Director serves is
scheduled to meet in-person. In addition, an “attendance fee opportunity” means
a scheduled telephonic meeting of the Audit Committee related to approval of
Bank Securities and Exchange Commission filings. On a day where more than one
meeting occurs, only one Board Meeting Attendance Fee shall be paid.


No additional meeting fees will be paid to any Director for their participation
in any other special meetings or events on behalf of the Board of Directors or
the Bank, unless such participation results in a Director being absent for a
Board or Committee meeting, in which case a meeting fee will be paid.


The Corporate Secretary may round up or down small dollar amounts for
administrative convenience.


DEFERRAL OF COMPENSATION


A director may elect to defer compensation paid under this Policy in accordance
with the Federal Home Loan Bank of Chicago Board of Directors Deferred
Compensation Plan, effective September 1, 2013.


EXPENSES


Each Director will be reimbursed for necessary and reasonable travel,
subsistence and other related expenses incurred in connection with the
performance of their official duties (including telephonic meetings or in-person
meetings called at the request of the Federal Housing Finance Agency or other
FHLB System body) as are payable to senior officers of the Bank under the Bank’s
Employee Reimbursement Policy.


Directors are authorized to purchase upgrades for air travel from economy to
business class or economy plus only. This does not include upgrades to first
class. Air travel upgrades shall not exceed $100 per flight.


Pursuant to IRS tax code, certain director expenses paid for by the Bank that do
not qualify as a business-related expense will be recorded as other income and
reported on a director’s 1099 tax form for the appropriate reporting period.


Beginning January 1, 2016, each Director is responsible for all expenses
incurred in conjunction with spousal travel.


PERFORMANCE AND ATTENDANCE STANDARDS


The following performance criteria shall be considered in assessing a director’s
performance:


•
Did the director attend the required number of Board and Committee meetings in
the specific assessment period?



•
Did the director attend most of his or her scheduled meetings in person?



•
Was the director prepared for meetings?



•
Did the director demonstrate knowledge of Bank policies and other relevant
governance documents?



•
Did the director demonstrate understanding of the FHLB System?



•
Did the director actively participate in meetings?



•
Did the director participate in education, training and FHLB System events
during the specific assessment period?



•
Did the director make decisions or suggestions that support the Bank’s mission
and vision?







--------------------------------------------------------------------------------




•
Did the director support Board decisions, even if he or she did not agree with
the decision?



•
Did the director maintain confidentiality of the discussions at meetings?



•
Did the director participate in Bank-related events (i.e., FHLB System meetings,
member meetings, Bank-sponsored conferences, etc.)?



•
If a new director, did the director participate in all new director training and
educational opportunities?



Each director shall fulfill his or her responsibilities by regularly and
consistently attending meetings of the Board of Directors and any assigned
committees. The Board's attendance standard shall be to attend in person or by
telephone at least 75% of the total scheduled meetings of the Board and assigned
committees, measured annually.


The Human Resources & Compensation Committee of the Board of Directors shall
withhold the fourth quarter retainer payment to any Director who does not
fulfill his or her responsibilities by failing to meet the majority of the
performance criteria set forth above or by failing to attend 75% of the meetings
of the Board of Directors and any assigned committees.


The Human Resources & Compensation Committee may designate a director’s absence
for a good cause from a scheduled meeting as an “excused absence.” An “excused
absence” shall be recorded as a director in attendance for the 75% attendance
standard but such director shall not be paid a meeting fee. Examples of what may
be an “excused absence” include a medical condition of the director or their
immediate family or an unexpected business conflict pertaining to the directors’
primary business.


COMPLIANCE WITH LEGAL REQUIREMENTS


This Policy shall be in compliance with Section 7(i) of the Federal Home Loan
Bank Act (12 U.S.C. §1427(i)), as amended, and any regulations issued by the
Federal Housing Finance Agency, including 12 C.F.R. Part 1261.


EFFECTIVE DATE


This 2016 Board of Directors Compensation Policy is effective as of January 1,
2016.




APPROVED BY THE BOARD
OF DIRECTORS
            
Dated: December 10, 2015


/S/ Peter E. Gutzmer
                
Its Corporate Secretary




